The complaint does not allege, and the plaintiff in his brief states that it is not claimed, that the defendant acted maliciously, or that he overstepped the duties imposed upon him by statute. The plaintiff's contention is that the statute under which the defendant acted violates the Constitution of the State in several respects, and especially in that it deprives the duly-qualified elector of the right of free suffrage, including the right to vote a written ballot and the right to otherwise so mark his ballot that it may indicate who cast it; and that being thus in violation of the Constitution, the statute is no protection to the defendant although he acted in good faith and without malice.
The duties which the statute imposed upon the defendant as moderator of the electors' meeting were of a quasi-judicial *Page 679 
judicial nature. He was called upon to determine a variety of important and difficult questions, involving judgment and discretion, and some of which might require the hearing of testimony. An examination of the numerous cases referred to in the plaintiff's brief, in which some of these questions were brought before this court by parties claiming to have been aggrieved by rulings of such moderators, shows the importance and difficulty of the questions upon which the defendant was called to rule, as well as their quasi-judicial character. The defendant was therefore acting as a quasi-judicial officer in doing the acts now complained of by the plaintiff. In Perry v. Reynolds,53 Conn. 527, 535, 3 A. 555, we held that such officers are not personally liable in damages for errors or mistakes committed by them when so acting. It follows that the complaint shows no cause of action against the defendant, and the demurrer was therefore properly sustained.
It is unnecessary to consider the other questions raised in the case.
   There is no error.
In this opinion the other judges concurred.